In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect, the mother appeals from an order of fact-finding and disposition of the Family Court, Suffolk County (Freundlich, J.), entered June 1, 2006, which, after fact-finding and dispositional hearings, found that she permanently neglected the subject child, terminated her parental rights, and transferred custody and guardianship of the subject child to the Suffolk County Department of Social Services for the purpose of adoption.
Ordered that the order of fact-finding and disposition is affirmed, without costs or disbursements.
We agree with the Family Court that the petitioner established, by clear and convincing evidence, that, despite the petitioner’s diligent efforts to encourage and strengthen the parental relationship between the mother and the child, the mother permanently neglected the child, and that it was in the child’s best interest to terminate the mother’s parental rights (see Matter of Star Leslie W., 63 NY2d 136 [1984]; Matter of Jennifer R., 29 AD3d 1005 [2006]; Matter of Ajuwon H., 18 AD3d 752 [2005]).
The mother’s remaining contentions are without merit. Schmidt, J.E, Santucci, Skelos and Balkin, JJ., concur.